


110 HRES 827 IH: Honoring and recognizing the achievements

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 827
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mrs. Jones of Ohio
			 (for herself, Mr. Ryan of Ohio,
			 Mr. Kucinich,
			 Mr. Wilson of Ohio,
			 Mrs. Schmidt,
			 Ms. Kaptur, and
			 Mr. Regula) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring and recognizing the achievements
		  of Carl Stokes, the first African-American mayor of a major American city, in
		  the 40th year since his election as Mayor of Cleveland, Ohio.
	
	
		Whereas Carl Stokes was a pioneer in cultivating a
			 positive climate for African-Americans to seek election to public office and
			 made great strides toward improving race relations in a tumultuous period of
			 United States history;
		Whereas Carl Stokes was born on June 27, 1927, in
			 Cleveland, Ohio to Charles and Louise Stokes;
		Whereas Carl Stokes rose from poverty in Outhwaite Homes,
			 Cleveland's first federally funded housing project for the poor, to be elected
			 to the highest political office in Cleveland;
		Whereas Carl Stokes earned his bachelor’s degree from the
			 University of Minnesota in 1954 and graduated from the Cleveland-Marshall
			 College of Law in 1956, and was admitted to the Ohio State Bar in 1957;
		Whereas, in 1962, Carl Stokes was elected to the Ohio
			 General Assembly and served 3 terms as the first African-American Democrat to
			 serve from Cuyahoga County;
		Whereas, in 1967, relying on his ability to mobilize
			 support that transcended racial divides, Carl Stokes was elected Mayor of
			 Cleveland and became the first African-American mayor of a major American
			 city;
		Whereas, after declining to run for a 3rd term as Mayor of
			 Cleveland, Carl Stokes became the first African-American to appear daily as an
			 anchorman on a New York City television outlet, WNBC–TV;
		Whereas Carl Stokes served as a municipal judge in
			 Cleveland from 1983 to 1994, completing a political career encompassing each
			 branch of government; and
		Whereas Carl Stokes maintained his dedication to public
			 service throughout his life, serving as Ambassador to the Seychelles and
			 representing the White House on numerous goodwill trips abroad until his death
			 in 1996: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the pioneering career of Carl
			 Stokes, who helped expand political opportunity for minorities by becoming the
			 first African-American mayor of a major American city; and
			(2)commemorates the 40th anniversary of the
			 election of Carl Stokes as the Mayor of Cleveland and the first
			 African-American mayor of a major American city, one of the most significant
			 events in the American Civil Rights movement.
			
